OFFICE ACTION UNDER EX PARTE QUAYLE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 11/24/2021 has been entered and considered for this Office Action.
Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
Amended claim 16 and new claim 21 as currently presented (hereinafter “new invention”) is directed to an invention that lacks unity with the invention originally claimed (i.e., original claims 1 and 16; hereinafter “original invention”) for the following reasons:
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1  because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

a distributed patient monitoring system comprising:
a portable ultrasound imaging unit
configured to be fixed against the skin on a patient's body, and
configured to measure the carotid blood flow for detecting the underlying rhythm during cardiopulmonary resuscitation (CPR), and
capable of prolonged ultrasound data acquisition, including an ultrasound imaging array, transmit- receive circuitry, a beamformer, backend signal and image processing subsystem, power and communication subsystems; and 
a monitoring workstation connected to the portable ultrasound imaging unit configured to request and receive ultrasound imaging information from each standalone portable ultrasound imaging unit, and configured to analyze and display acquired ultrasound information

this technical feature is not a special technical feature as it does not make a contribution over the prior art; e.g., at least the prior art applied to original invention in the previous Office Action (see Non-Final Rejection dated 6/24/2021).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16 and 21 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claims 1, 5-12, 14, 15, 18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Notwithstanding the indvidual teachings of:
Pelissier et al., US 2009/0043199 A1 (hereinafter “Pelissier-1”),
Pelissier et al., US 2009/0043203 A1 (hereinafter “Pelissier-2”),
Roa, “A 16-channel 38.6 mW/ch Fully Integrated Analog Front-end for Handheld Ultrasound Imaging” 2014 IEEE Biomedical Circuits and Systems Conference (BioCAS) Proceedings 22-24 Oct. 2014 (hereinafter “Roa”), and
Boctor et al., US 2015/0359512 A1 (hereinafter “Boctor”),
it would not have been obvious to one having ordinary skill in the art, short of improper hindsight, to combine the such teachings in such a manner to arrive at the claimed invention because Pelissier-1 is concerned with securing/fixing each standalone portable ultrasound imaging unit to a different subject as shown in Fig. 4. There does not appear to be any apparent need to configure the monitoring workstation to obtain and display a combined fused image from image data obtained by a plurality of the standalone portable ultrasound imaging units because it is unclear what value/purpose fusing image data acquired from different subjects would offer/serve.

Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of withdrawn claims 16 and 21 directed to a non-elected invention.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935), except for consideration of the above matter
Applicant is given TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793